DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
Claims 1, 8, 9, 10, 11, 15, 23, 30, 37, 38, 39, 40, 44, 45, 47, 51, 59 are amended; Claims 6, 20, 28, 35, 56, 64 are cancelled; No claims are added.  Claims 1 – 5, 7 – 19, 21 – 27, 29 – 34, 36 – 55, 57 - 63, 65, 66 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5, 7 – 19, 21 – 27, 29 – 34, 36 – 55, 57 - 63, 65, 66, pertaining to Hong and Wang have been considered but are moot because the new ground of rejection does not rely on any those reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, however, Examiner respectfully disagrees with the arguments regarding the Belghoul reference.  
Applicant’s Arguments:
Applicant argues that Belghoul does not teach, disclose or suggest “determining that a wi-fi radio is engaged.”

Examiner’s Response:
Examiner respectfully disagrees with this argument as Belghoul discloses in [0006] that the wireless device may periodically perform data exchanges with a paired device, and/or scan for other available access points, using the same wireless interface as is used to perform wireless local area networking communication in conjunction with the communication link. 
Belghoul further discloses in [0006] that that the wireless device be able to suspend the use of the wireless local area networking technology by the communication link with the base station, in a manner that allows for quickly resuming use of the wireless local area networking technology by the communication link with the base station after completion of the other wireless communication activity.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to determine that the wi-fi radio is engaged when used to perform wireless local area networking communication.

Applicant’s Arguments:
Applicant argues that Belghoul does not teach, disclose or suggest “determining, based on the measurement purpose message, that the UE is engaged and the one or more measurements correspond to one or more LWA measurements”.  

Examiner’s Response:
Examiner respectfully disagrees with this argument as Belghoul discloses in [0079] that the eNB may provide a RRC connection reconfiguration message to the UE, which may trigger the UE to attempt to discover any WLANs suitable for radio resource aggregation by the eNB. 
Belghoul further discloses in [0082] that once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation and if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to determine, based on the measurement purpose message, that the UE is engaged and the one or more measurements correspond to one or more LWA measurements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 5, 7 – 19, 21 – 27, 29 – 34, 36 – 55, 57 - 63, 65, 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180227784 A1) in view of Belghoul et al. (US 20170135147 A1).

Regarding claim 1, Kim discloses a method (Kim, FIG. 10) of wireless communication at a network entity (Kim, FIG. 12, BS 1200), comprising: 
a UE capability indicates whether the UE is capable of communicating over an unlicensed spectrum (Kim, [0137] a UE supporting LTE-WLAN aggregation (LWA) may be set by an E-UTRAN to perform WLAN measurement) and reporting indicates whether the UE supports Wide Local Area Network (WLAN) measurements (Kim, [0137] a WLAN measurement report may be triggered using an RSSI); 
determining whether the UE is capable of communicating over the unlicensed spectrum (Kim, [0137] a WLAN measurement may be configured to support at least one of activation of LWA, inter WLAN mobility set mobility, or deactivation of LWA) and supports WLAN measurements based on the UE capability and the reporting (Kim, [0137] a WLAN measurement report may include an RSSI, channel utilization, a station count, admission capacity, a backhaul rate, and a WLAN identifier); 
transmitting a measurement configuration message including a measurement configuration identifier to the UE (Kim, [0143] a UE may receive a WLAN measurement configuration from an LTE serving cell) in accordance with a determination that the UE is capable of communicating over the unlicensed spectrum and supports the WLAN measurements (Kim, [0143] the WLAN measurement configuration may include at least one of a measurement object, a measurement metric, or a reporting configuration), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points based on the measurement configuration identifier (Kim, [0148] the UE performs WLAN measurement according to network configuration), and 
wherein the measurement configuration identifier further triggers the UE to perform measurements (Kim, [0139] a measurement procedure may be classified according to the cell type, where cells may be divided by type into a serving cell, a listed cell, and a detected cell) for one or more hidden WLAN access points without an association to the measurement configuration identifier (Kim, [0140] a UE may measure and report a serving cell, a listed cell, and a detected cell, in relation to [0139] a detected cell is not listed as a measurement object but may be a cell detected by a UE on a carrier frequency indicated by a measurement object), and wherein the network entity is unaware of an existence of the one or more hidden WLAN access points (Kim, [0140] a network may wish to obtain the measurement result of an AP that is not distributed by the operator but is detected by the UE); and 
transmitting a measurement purpose message as a flag within the measurement configuration message to the UE (Kim, [0144] the measurement object may include at least one of a WLAN frequency list, a WLAN channel list, a WLAN AP ID list, and a WLAN AP group ID list in relation to [0145] the measurement object may include an indicator), wherein the measurement purpose message indicates at least one of the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Kim, [0145] the indicator may indicate whether measurement on a WLAN AP detected by the UE is allowed or whether measurement result reporting on the WLAN AP detected by the UE is allowed or whether measurement and measurement result reporting on the WLAN AP detected by the UE is allowed) or that 
the measurements are used to assist the network entity with channel selection (Kim, [0094] ranking is a task for defining a criterion value for evaluating cell reselection and numbering cells using criterion values according to the size of the criterion values in relation to [0119] the intra-frequency measurement object may indicate a neighboring cell having the same frequency as a frequency of a serving cell, the inter-frequency measurement object may indicate a neighboring cell having a different frequency from a frequency).
Kim does not expressly disclose receiving a user equipment (UE) capability message and reporting message from a UE, triggering the UE to determine whether a Wi-Fi radio of the UE is engaged or one or more resources of the UE is engaged, which is known in the art as evidenced by Belghoul et al.
Belghoul et al. for example from an analogous field of endeavor (Belghoul et al., [0071] an eNB may have a backhaul connection with an AP, which in turn may provide radio resources to a UE according to a WLAN (Wi-Fi) radio interface, where the cellular and Wi-Fi radio resources may be aggregated using LTE-WLAN Aggregation (LWA) or LTE-WLAN integration with Internet Protocol security tunnel (LWIP), among various possibilities) discloses receiving a user equipment (UE) capability message (Belghoul et al., [0079] an eNB may initially send a UE capability enquiry to a UE served by the eNB and the UE may respond with UE capability information, which may indicate that the UE is capable of aggregation of cellular and Wi-Fi radio resources) and reporting message from a UE (Belghoul et al., [0079] based on the WLAN information acquisition, the UE may provide a measurement report to the eNB), and 
triggering the UE to determine whether a Wi-Fi radio of the UE is engaged (Belghoul et al., [0079] the eNB may provide a RRC connection reconfiguration message to the UE, which may trigger the UE to attempt to discover any WLANs suitable for radio resource aggregation by the eNB) or one or more resources of the UE is engaged (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation and if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving a user equipment (UE) capability message and reporting message from a UE, and triggering the UE to determine whether a Wi-Fi radio of the UE is engaged or one or more resources of the UE is engaged as taught by Belghoul et al. with the system of Kim in order to provide an RRC Wi-Fi status indication to the eNB (Belghoul et al., [0086]).

Regarding claims 2, 12, 16, 24, 31, 41, 48, 52, 60, Kim - Belghoul et al. disclose the measurement configuration message triggers the UE to perform measurements for each WLAN access point within a geographic area of the UE corresponding to the measurement configuration identifier (Kim [0149] the UE may perform WLAN measurement only on the listed WLAN AP and/or the listed WLAN AP group, where a listed WLAN AP and/or the listed WLAN AP group may be a WLAN AP distributed by an operator and/or a WLAN AP group distributed by the operator).

Regarding claims 3, 13, 17, 25, 32, 42, 49, 53, 61, Kim - Belghoul et al. disclose the measurement configuration message triggers the UE to perform measurements for each WLAN access point over the unlicensed spectrum corresponding to the measurement configuration identifier (Kim [0124] to perform a measurement procedure, the UE has a measurement object, a reporting configuration, and a measurement identity, in relation to [0149] when measurement on the detected WLAN AP is not allowed for the UE, the UE may perform the WLAN measurement only on a listed WLAN APs and/or a listed WLAN AP group).

Regarding claims 4, 14, 18, 26, 33, 43, 50, 54, 62, Kim - Belghoul et al. disclose the measurement configuration message triggers the UE to perform measurements for a subset of WLAN access points of the one or more WLAN access points within a geographic area of the UE corresponding to the measurement configuration identifier (Kim [0125] the BS can assign only one measurement object to the UE with respect to one frequency and if the measurement result of the UE satisfies the determined event, the UE transmits a measurement report message to the BS, in relation to [0152] when WLAN frequency information is included in the measurement object, the detected WLAN AP and/or the detected WLAN AP group may be limited to a WLAN AP and/or a group of a WLAN AP on a frequency listed in the WLAN frequency information).

Regarding claims 5, 19, 27, 34, 55, 63, Kim - Belghoul et al. disclose the measurement configuration message triggers the UE to perform WLAN measurements for each WLAN access point corresponding to the measurement configuration identifier (Kim [0150] when measurement on a detected WLAN AP is not allowed for the UE, the UE may perform WLAN measurement only on the first WLAN AP and the second WLAN AP).

Regarding claims 7, 21, 29, 36, 57, 65, Kim - Belghoul et al. disclose the measurement configuration message triggers the UE to perform measurements for the one or more WLAN access points without including the measurement configuration identifier (Kim [0139] the detected cell is not listed as a measurement object but may be a cell detected by a UE on a carrier frequency indicated by a measurement object, in relation to [0153] when no WLAN frequency information is included in the measurement object, the UE may perform WLAN measurement on detected WLAN APs and/or detected WLAN AP groups on all the WLAN frequencies).

Regarding claim 8, Kim discloses a method (Kim FIG. 11) of wireless communication at a user equipment (UE) (Kim, FIG. 12, UE 1210), comprising: 
receiving a measurement configuration message as a flag within a measurement purpose message (Kim, [0165] the UE may receive a WLAN measurement configuration including an indicator and a measurement object) from a network entity (Kim, FIG 12, BS 1200), 
wherein the measurement configuration message includes a measurement configuration identifier (Kim, [0167] the UE may determine an object of WLAN measurement based on the indicator) and triggers the UE to perform measurements for one or more WLAN access points (Kim, [0168] When the indicator indicates that measurement on the detected WLAN AP is allowed, the object of WLAN measurement may include a listed WLAN AP and the detected WLAN AP), and 
wherein the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier (Kim, [0168] the detected WLAN AP may not be included in the listed WLAN AP but may be a WLAN AP detected by the UE), and wherein the network entity is unaware of an existence of the one or more hidden WLAN access points (Kim, [0140] a UE may measure and report a serving cell, a listed cell, and a detected cell, in relation to [0139] a detected cell is not listed as a measurement object but may be a cell detected by a UE on a carrier frequency indicated by a measurement object), and 
wherein the measurement purpose message indicates one or more measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Kim, [0145] the indicator may indicate whether measurement on a WLAN AP detected by the UE is allowed or whether measurement result reporting on the WLAN AP detected by the UE is allowed or whether measurement and measurement result reporting on the WLAN AP detected by the UE is allowed) or that the one or more measurements are used to assist the network entity with channel selection (Kim, [0094] ranking is a task for defining a criterion value for evaluating cell reselection and numbering cells using criterion values according to the size of the criterion values in relation to [0119] the intra-frequency measurement object may indicate a neighboring cell having the same frequency as a frequency of a serving cell, the inter-frequency measurement object may indicate a neighboring cell having a different frequency from a frequency); 
determining a measurement configuration of the UE based on the measurement purpose message (Kim, [0170] the UE may determine an object of WLAN measurement reporting based on the indicator and may report a WLAN measurement result of the determined object of WLAN measurement reporting).
Kim does not expressly disclose determining, based on the measurement purpose message, that the UE is engaged and the one or more measurements correspond to one or more LWA measurements; and performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE, the UE being engaged, and in accordance with receiving the measurement configuration message, which is known in the art as evidenced by Belghoul et al.
Belghoul et al. for example from an analogous field of endeavor (Belghoul et al., [0071] an eNB may have a backhaul connection with an AP, which in turn may provide radio resources to a UE according to a WLAN (Wi-Fi) radio interface, where the cellular and Wi-Fi radio resources may be aggregated using LTE-WLAN Aggregation (LWA) or LTE-WLAN integration with Internet Protocol security tunnel (LWIP), among various possibilities) discloses determining, based on the measurement purpose message, that the UE is engaged and the one or more measurements correspond to one or more LWA measurements (Belghoul et al., [0079] the eNB may provide a RRC connection reconfiguration message to the UE, which may trigger the UE to attempt to discover any WLANs suitable for radio resource aggregation by the eNB); and 
performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE, the UE being engaged, and in accordance with receiving the measurement configuration message (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation and if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining, based on the measurement purpose message, that the UE is engaged and the one or more measurements correspond to one or more LWA measurements; and performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE, the UE being engaged, and in accordance with receiving the measurement configuration message as taught by Belghoul et al. with the system of Kim in order to provide an RRC Wi-Fi status indication to the eNB (Belghoul et al., [0086]).

Regarding claims 9, 38, 45, Kim - Belghoul et al. disclose determining that the UE is engaged comprises determining that a Wi-Fi radio of the UE is engaged (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation); and 
wherein performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to one or more LWA measurements and that the Wi-Fi radio of the UE is engaged (Belghoul et al., [0082] if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures).  The motivation is the same as in claim 8.

Regarding claims 10, 39, 46, Kim - Belghoul et al. disclose determining that the one or more measurements correspond to one or more unlicensed cellular operations (Kim, [0137] a WLAN measurement may be configured to support at least one of activation of LWA, inter WLAN mobility set mobility, or deactivation of LWA, in relation to [0139] a detected cell is not listed as a measurement object but may be a cell detected by a UE on a carrier frequency indicated by a measurement object); 
wherein determining that the UE is engaged comprises determining that a Wi-Fi radio of the UE is engaged (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation); and 
wherein performing the one or more measurements for the one or more WLAN access points further comprises performing one or more WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements are not to be used for the LWA (Kim, [0145] the indicator may indicate whether measurement on a WLAN AP detected by the UE is allowed or whether measurement result reporting on the WLAN AP detected by the UE is allowed or whether measurement and measurement result reporting on the WLAN AP detected by the UE is allowed) or correspond to the one or more unlicensed cellular operations and that the Wi-Fi radio of the UE is engaged (Belghoul et al., [0079] the eNB may provide a RRC connection reconfiguration message to the UE, which may trigger the UE to attempt to discover any WLANs suitable for radio resource aggregation by the eNB).  The motivation is the same as in claim 8.

Regarding claims 11, 40, 47, Kim - Belghoul et al. disclose determining that one or more resources required for performing the one or more LWA measurements is engaged for unlicensed spectrum communications (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation); and 
wherein performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of the one or more LWA measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to the one or more LWA measurements and that the one or more resources required for performing the LWA measurements is engaged for the unlicensed spectrum communications (Belghoul et al., [0082] if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures).  The motivation is the same as in claim 8.

Regarding claim 15, Kim discloses a method (Kim, FIG. 11) of wireless communication at a user equipment (UE) (Kim, FIG. 12, UE 1210), comprising: 
a UE capability indicates whether the UE is capable of communicating over an unlicensed spectrum (Kim, [0137] a UE supporting LTE-WLAN aggregation (LWA) may be set by an E-UTRAN to perform WLAN measurement) and reporting indicates whether the UE supports Wide Local Area Network (WLAN) measurements (Kim, [0137] a WLAN measurement report may be triggered using an RSSI); 
receiving a measurement configuration message including a measurement configuration identifier (Kim, [0143] a UE may receive a WLAN measurement configuration from an LTE serving cell, the WLAN measurement configuration may include at least one of a measurement object, a measurement metric, or a reporting configuration), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points based on the measurement configuration identifier (Kim, [0148] the UE performs WLAN measurement according to network configuration), and 
wherein the measurement configuration identifier further triggers the UE to perform measurements (Kim, [0139] a measurement procedure may be classified according to the cell type, where cells may be divided by type into a serving cell, a listed cell, and a detected cell) for one or more hidden WLAN access points without an association to the measurement configuration identifier (Kim, [0140] a UE may measure and report a serving cell, a listed cell, and a detected cell, in relation to [0139] a detected cell is not listed as a measurement object but may be a cell detected by a UE on a carrier frequency indicated by a measurement object), and wherein the network entity is unaware of an existence of the one or more hidden WLAN access points (Kim, [0140] a network may wish to obtain the measurement result of an AP that is not distributed by the operator but is detected by the UE); 
receiving a measurement purpose message as a flag within the measurement configuration message (Kim, [0144] the measurement object may include at least one of a WLAN frequency list, a WLAN channel list, a WLAN AP ID list, and a WLAN AP group ID list in relation to [0145] the measurement object may include an indicator), 
wherein the measurement purpose message indicates that the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Kim, [0145] the indicator may indicate whether measurement on a WLAN AP detected by the UE is allowed or whether measurement result reporting on the WLAN AP detected by the UE is allowed or whether measurement and measurement result reporting on the WLAN AP detected by the UE is allowed). 
Kim does not expressly disclose transmitting a UE capability message and reporting message to a network entity, performing one or more measurements for the one or more WLAN access points based on the measurement configuration message, the UE being engaged, and the measurement purpose message and in accordance with receiving the measurement configuration message, which is known in the art as evidenced by Belghoul et al.
Belghoul et al. for example from an analogous field of endeavor (Belghoul et al., [0071] an eNB may have a backhaul connection with an AP, which in turn may provide radio resources to a UE according to a WLAN (Wi-Fi) radio interface, where the cellular and Wi-Fi radio resources may be aggregated using LTE-WLAN Aggregation (LWA) or LTE-WLAN integration with Internet Protocol security tunnel (LWIP), among various possibilities) discloses transmitting a UE capability message (Belghoul et al., [0079] an eNB may initially send a UE capability enquiry to a UE served by the eNB and the UE may respond with UE capability information, which may indicate that the UE is capable of aggregation of cellular and Wi-Fi radio resources) and reporting message to a network entity (Belghoul et al., [0079] based on the WLAN information acquisition, the UE may provide a measurement report to the eNB), 
performing one or more measurements for the one or more WLAN access points based on the measurement configuration message, the UE being engaged (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation and if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures), and the measurement purpose message and in accordance with receiving the measurement configuration message (Belghoul et al., [0079] the eNB may provide a RRC connection reconfiguration message to the UE, which may trigger the UE to attempt to discover any WLANs suitable for radio resource aggregation by the eNB).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting a UE capability message and reporting message to a network entity, performing one or more measurements for the one or more WLAN access points based on the measurement configuration message, the UE being engaged, and the measurement purpose message and in accordance with receiving the measurement configuration message as taught by Belghoul et al. with the system of Kim in order to provide an RRC Wi-Fi status indication to the eNB (Belghoul et al., [0086]).

Regarding claims 22, 58, 66, Kim - Belghoul et al. discloses reporting, to the network entity, a highest ranked WLAN access point in accordance with performing the one or more measurements for the one or more WLAN access points (Kim [0094] ranking is a task for defining a criterion value for evaluating cell reselection and numbering cells using criterion values according to the size of the criterion values, where a cell having the best criterion is commonly called the best-ranked cell).

Regarding claim 23, Kim discloses a non-transitory computer-readable medium storing computer executable code (Kim FIG. 12, memory 1202) for wireless communications at a network entity (Kim FIG. 12, BS 1200), comprising: 
a UE capability indicates whether the UE is capable of communicating over an unlicensed spectrum (Kim, [0137] a UE supporting LTE-WLAN aggregation (LWA) may be set by an E-UTRAN to perform WLAN measurement) and reporting indicates whether the UE supports Wide Local Area Network (WLAN) measurements (Kim, [0137] a WLAN measurement report may be triggered using an RSSI);
code for determining whether the UE is capable of communicating over the unlicensed spectrum (Kim, [0137] a WLAN measurement may be configured to support at least one of activation of LWA, inter WLAN mobility set mobility, or deactivation of LWA) and supports WLAN measurements based on the UE capability message and the reporting message (Kim, [0137] a WLAN measurement report may be triggered using an RSSI and may include an RSSI, channel utilization, a station count, admission capacity, a backhaul rate, and a WLAN identifier); 
code for transmitting a measurement configuration message including a measurement configuration identifier to the UE (Kim, [0143] a UE may receive a WLAN measurement configuration from an LTE serving cell) in accordance with a determination that the UE is capable of communicating over the unlicensed spectrum and supports the WLAN measurements (Kim, [0143] the WLAN measurement configuration may include at least one of a measurement object, a measurement metric, or a reporting configuration), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points based on the measurement configuration identifier (Kim, [0148] the UE performs WLAN measurement according to network configuration), and 
wherein the measurement configuration identifier further triggers the UE to perform measurements (Kim, [0139] a measurement procedure may be classified according to the cell type, where cells may be divided by type into a serving cell, a listed cell, and a detected cell) for one or more hidden WLAN access points without an association to the measurement configuration identifier (Kim, [0140] a UE may measure and report a serving cell, a listed cell, and a detected cell, in relation to [0139] a detected cell is not listed as a measurement object but may be a cell detected by a UE on a carrier frequency indicated by a measurement object), and wherein the network entity is unaware of an existence of the one or more hidden WLAN access points (Kim, [0140] a network may wish to obtain the measurement result of an AP that is not distributed by the operator but is detected by the UE); and 
code for transmitting a measurement purpose message as a flag within the measurement configuration message to the UE (Kim, [0144] the measurement object may include at least one of a WLAN frequency list, a WLAN channel list, a WLAN AP ID list, and a WLAN AP group ID list in relation to [0145] the measurement object may include an indicator), 
wherein the measurement purpose message indicates at least one of the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (Kim, [0145] the indicator may indicate whether measurement on a WLAN AP detected by the UE is allowed or whether measurement result reporting on the WLAN AP detected by the UE is allowed or whether measurement and measurement result reporting on the WLAN AP detected by the UE is allowed) or that the measurements are used to assist the network entity with channel selection (Kim, [0094] ranking is a task for defining a criterion value for evaluating cell reselection and numbering cells using criterion values according to the size of the criterion values in relation to [0119] the intra-frequency measurement object may indicate a neighboring cell having the same frequency as a frequency of a serving cell, the inter-frequency measurement object may indicate a neighboring cell having a different frequency from a frequency).
Kim does not expressly disclose code for receiving a user equipment (UE) capability message and reporting message from a UE, and triggering the UE to determine whether a Wi-Fi radio of the UE is engaged or one or more resources of the UE is engaged, which is known in the art as evidenced by Belghoul et al.
Belghoul et al. for example from an analogous field of endeavor (Belghoul et al., [0071] an eNB may have a backhaul connection with an AP, which in turn may provide radio resources to a UE according to a WLAN (Wi-Fi) radio interface, where the cellular and Wi-Fi radio resources may be aggregated using LTE-WLAN Aggregation (LWA) or LTE-WLAN integration with Internet Protocol security tunnel (LWIP), among various possibilities) discloses code for receiving a user equipment (UE) capability message and reporting message from a UE (Belghoul et al., [0079] an eNB may initially send a UE capability enquiry to a UE served by the eNB and the UE may respond with UE capability information, which may indicate that the UE is capable of aggregation of cellular and Wi-Fi radio resources) and reporting message from a UE (Belghoul et al., [0079] based on the WLAN information acquisition, the UE may provide a measurement report to the eNB), and 
triggering the UE to determine whether a Wi-Fi radio of the UE is engaged (Belghoul et al., [0079] the eNB may provide a RRC connection reconfiguration message to the UE, which may trigger the UE to attempt to discover any WLANs suitable for radio resource aggregation by the eNB) or one or more resources of the UE is engaged (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation and if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine code for receiving a user equipment (UE) capability message and reporting message from a UE, and triggering the UE to determine whether a Wi-Fi radio of the UE is engaged or one or more resources of the UE is engaged as taught by Belghoul et al. with the system of Kim in order to provide an RRC Wi-Fi status indication to the eNB (Belghoul et al., [0086]).

Regarding claim 30, KIM discloses an apparatus for wireless communications at a network entity (Kim FIG. 12, BS 1200), comprising: a memory (Kim FIG. 12, memory 1202); and a processor coupled to the memory (Kim FIG. 12, processor 1201) and configured to: 
a UE capability indicates whether the UE is capable of communicating over an unlicensed spectrum (Kim, [0137] a UE supporting LTE-WLAN aggregation (LWA) may be set by an E-UTRAN to perform WLAN measurement) and reporting indicates whether the UE supports Wide Local Area Network (WLAN) measurements (Kim, [0137] a WLAN measurement report may be triggered using an RSSI); 
determine whether the UE is capable of communicating over the unlicensed spectrum (Kim, [0137] a WLAN measurement may be configured to support at least one of activation of LWA, inter WLAN mobility set mobility, or deactivation of LWA) and supports WLAN measurements based on the UE capability message and the reporting message (Kim, [0137] a WLAN measurement report may be triggered using an RSSI and may include an RSSI, channel utilization, a station count, admission capacity, a backhaul rate, and a WLAN identifier); 
transmit a measurement configuration message including a measurement configuration identifier to the UE (Kim, [0143] a UE may receive a WLAN measurement configuration from an LTE serving cell) in accordance with a determination that the UE is capable of communicating over the unlicensed spectrum and supports the WLAN measurements (Kim, [0143] the WLAN measurement configuration may include at least one of a measurement object, a measurement metric, or a reporting configuration), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points based on the measurement configuration identifier (Kim, [0148] the UE performs WLAN measurement according to network configuration), and 
wherein the measurement configuration identifier further triggers the UE to perform measurements (Kim, [0139] a measurement procedure may be classified according to the cell type, where cells may be divided by type into a serving cell, a listed cell, and a detected cell) for one or more hidden WLAN access points without an association to the measurement configuration identifier (Kim, [0140] a UE may measure and report a serving cell, a listed cell, and a detected cell, in relation to [0139] a detected cell is not listed as a measurement object but may be a cell detected by a UE on a carrier frequency indicated by a measurement object), and wherein the network entity is unaware of an existence of the one or more hidden WLAN access points (Kim, [0140] a network may wish to obtain the measurement result of an AP that is not distributed by the operator but is detected by the UE); and 
transmit a measurement purpose message as a flag within the measurement configuration message to the UE (Kim, [0144] the measurement object may include at least one of a WLAN frequency list, a WLAN channel list, a WLAN AP ID list, and a WLAN AP group ID list in relation to [0145] the measurement object may include an indicator), 
wherein the measurement purpose message indicates at least one of the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Kim, [0145] the indicator may indicate whether measurement on a WLAN AP detected by the UE is allowed or whether measurement result reporting on the WLAN AP detected by the UE is allowed or whether measurement and measurement result reporting on the WLAN AP detected by the UE is allowed) or that the measurements are used to assist the network entity with channel selection (Kim, [0094] ranking is a task for defining a criterion value for evaluating cell reselection and numbering cells using criterion values according to the size of the criterion values in relation to [0119] the intra-frequency measurement object may indicate a neighboring cell having the same frequency as a frequency of a serving cell, the inter-frequency measurement object may indicate a neighboring cell having a different frequency from a frequency).
Kim does not expressly disclose receiving a user equipment (UE) capability message and reporting message from a UE, and triggering the UE to determine whether a Wi-Fi radio of the UE is engaged or one or more resources of the UE is engaged, which is known in the art as evidenced by Belghoul et al.
Belghoul et al. for example from an analogous field of endeavor (Belghoul et al., [0071] an eNB may have a backhaul connection with an AP, which in turn may provide radio resources to a UE according to a WLAN (Wi-Fi) radio interface, where the cellular and Wi-Fi radio resources may be aggregated using LTE-WLAN Aggregation (LWA) or LTE-WLAN integration with Internet Protocol security tunnel (LWIP), among various possibilities) discloses receiving a user equipment (UE) capability message (Belghoul et al., [0079] an eNB may initially send a UE capability enquiry to a UE served by the eNB and the UE may respond with UE capability information, which may indicate that the UE is capable of aggregation of cellular and Wi-Fi radio resources) and reporting message from a UE (Belghoul et al., [0079] based on the WLAN information acquisition, the UE may provide a measurement report to the eNB), and 
triggering the UE to determine whether a Wi-Fi radio of the UE is engaged (Belghoul et al., [0079] the eNB may provide a RRC connection reconfiguration message to the UE, which may trigger the UE to attempt to discover any WLANs suitable for radio resource aggregation by the eNB) or one or more resources of the UE is engaged (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation and if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving a user equipment (UE) capability message and reporting message from a UE, and triggering the UE to determine whether a Wi-Fi radio of the UE is engaged or one or more resources of the UE is engaged as taught by Belghoul et al. with the system of Kim in order to provide an RRC Wi-Fi status indication to the eNB (Belghoul et al., [0086]).

Regarding claim 37, Kim discloses a non-transitory computer-readable medium storing computer executable code (Kim FIG. 12, memory 1212) for wireless communications at a user equipment (UE) (Kim FIG. 12, UE 1210), comprising: 
code for receiving a measurement configuration message as a flag within a measurement purpose message (Kim, [0165] the UE may receive a WLAN measurement configuration including an indicator and a measurement object) from a network entity (Kim, FIG 12, BS 1200), 
wherein the measurement configuration message includes a measurement configuration identifier (Kim, [0167] the UE may determine an object of WLAN measurement based on the indicator) and triggers the UE to perform measurements for one or more WLAN access points (Kim, [0168] When the indicator indicates that measurement on the detected WLAN AP is allowed, the object of WLAN measurement may include a listed WLAN AP and the detected WLAN AP), and 
wherein the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier (Kim, [0168] the detected WLAN AP may not be included in the listed WLAN AP but may be a WLAN AP detected by the UE), and wherein the network entity is unaware of an existence of the one or more hidden WLAN access points (Kim, [0140] a UE may measure and report a serving cell, a listed cell, and a detected cell, in relation to [0139] a detected cell is not listed as a measurement object but may be a cell detected by a UE on a carrier frequency indicated by a measurement object), and 
wherein the measurement purpose message indicates one or more measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Kim, [0145] the indicator may indicate whether measurement on a WLAN AP detected by the UE is allowed or whether measurement result reporting on the WLAN AP detected by the UE is allowed or whether measurement and measurement result reporting on the WLAN AP detected by the UE is allowed) or that the one or more measurements are used to assist the network entity with channel selection (Kim, [0094] ranking is a task for defining a criterion value for evaluating cell reselection and numbering cells using criterion values according to the size of the criterion values in relation to [0119] the intra-frequency measurement object may indicate a neighboring cell having the same frequency as a frequency of a serving cell, the inter-frequency measurement object may indicate a neighboring cell having a different frequency from a frequency); 
code for determining a measurement configuration of the UE based on the measurement purpose message (Kim, [0170] the UE may determine an object of WLAN measurement reporting based on the indicator and may report a WLAN measurement result of the determined object of WLAN measurement reporting). 
Kim does not expressly disclose determining, based on the measurement purpose message, that the UE is engaged and the one or more measurements correspond to one or more LWA measurements; and code for performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE, the UE being engaged, and in accordance with receiving the measurement configuration message, which is known in the art as evidenced by Belghoul et al.
Belghoul et al. for example from an analogous field of endeavor (Belghoul et al., [0071] an eNB may have a backhaul connection with an AP, which in turn may provide radio resources to a UE according to a WLAN (Wi-Fi) radio interface, where the cellular and Wi-Fi radio resources may be aggregated using LTE-WLAN Aggregation (LWA) or LTE-WLAN integration with Internet Protocol security tunnel (LWIP), among various possibilities) determining, based on the measurement purpose message, that the UE is engaged (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation) and the one or more measurements correspond to one or more LWA measurements (Belghoul et al., [0079] the eNB may provide a RRC connection reconfiguration message to the UE, which may trigger the UE to attempt to discover any WLANs suitable for radio resource aggregation by the eNB); and code for performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE, the UE being engaged, and in accordance with receiving the measurement configuration message (Belghoul et al., [0082] if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining, based on the measurement purpose message, that the UE is engaged and the one or more measurements correspond to one or more LWA measurements; and code for performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE, the UE being engaged, and in accordance with receiving the measurement configuration message as taught by Belghoul et al. with the system of Kim in order to provide an RRC Wi-Fi status indication to the eNB (Belghoul et al., [0086]).

Regarding claim 44, Kim discloses an apparatus for wireless communications at a user equipment (UE) (Kim FIG. 12, UE 1210), comprising: a memory (Kim FIG. 12, memory 1212); and a processor coupled to the memory (Kim FIG. 12, processor 1211) and configured to: 
receive a measurement configuration message as a flag within a measurement purpose message (Kim, [0165] the UE may receive a WLAN measurement configuration including an indicator and a measurement object) from a network entity (Kim, FIG 12, BS 1200), 
wherein the measurement configuration message includes a measurement configuration identifier (Kim, [0167] the UE may determine an object of WLAN measurement based on the indicator) and triggers the UE to perform measurements for one or more WLAN access points (Kim, [0168] When the indicator indicates that measurement on the detected WLAN AP is allowed, the object of WLAN measurement may include a listed WLAN AP and the detected WLAN AP), and 
wherein the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier Kim, [0168] the detected WLAN AP may not be included in the listed WLAN AP but may be a WLAN AP detected by the UE), and wherein the network entity is unaware of an existence of the one or more hidden WLAN access points (Kim, [0140] a UE may measure and report a serving cell, a listed cell, and a detected cell, in relation to [0139] a detected cell is not listed as a measurement object but may be a cell detected by a UE on a carrier frequency indicated by a measurement object), and 
wherein the measurement purpose message indicates one or more measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Kim, [0145] the indicator may indicate whether measurement on a WLAN AP detected by the UE is allowed or whether measurement result reporting on the WLAN AP detected by the UE is allowed or whether measurement and measurement result reporting on the WLAN AP detected by the UE is allowed) or that the one or more measurements are used to assist the network entity with channel selection (Kim, [0094] ranking is a task for defining a criterion value for evaluating cell reselection and numbering cells using criterion values according to the size of the criterion values in relation to [0119] the intra-frequency measurement object may indicate a neighboring cell having the same frequency as a frequency of a serving cell, the inter-frequency measurement object may indicate a neighboring cell having a different frequency from a frequency); 
determine a measurement configuration of the UE based on the measurement purpose message (Kim, [0170] the UE may determine an object of WLAN measurement reporting based on the indicator and may report a WLAN measurement result of the determined object of WLAN measurement reporting).
Kim does not expressly disclose determining, based on the measurement purpose message, that the UE is engaged and the one or more measurements correspond to one or more LWA measurements; and performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE, the UE being engaged, and in accordance with receiving the measurement configuration message.
Belghoul et al. for example from an analogous field of endeavor (Belghoul et al., [0071] an eNB may have a backhaul connection with an AP, which in turn may provide radio resources to a UE according to a WLAN (Wi-Fi) radio interface, where the cellular and Wi-Fi radio resources may be aggregated using LTE-WLAN Aggregation (LWA) or LTE-WLAN integration with Internet Protocol security tunnel (LWIP), among various possibilities) discloses determining, based on the measurement purpose message , that the UE is engaged and the one or more measurements correspond to one or more LWA measurements (Belghoul et al., [0079] the eNB may provide a RRC connection reconfiguration message to the UE, which may trigger the UE to attempt to discover any WLANs suitable for radio resource aggregation by the eNB); and 
performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE, the UE being engaged, and in accordance with receiving the measurement configuration message (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation and if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining, based on the measurement purpose message, that the UE is engaged and the one or more measurements correspond to one or more LWA measurements; and performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE, the UE being engaged, and in accordance with receiving the measurement configuration message as taught by Belghoul et al. with the system of Kim in order to provide an RRC Wi-Fi status indication to the eNB (Belghoul et al., [0086]).

Regarding claim 51, Kim discloses a non-transitory computer-readable medium storing computer executable code (Kim FIG. 12, memory 1212) for wireless communications at a user equipment (UE) (Kim FIG. 12, UE 1210), comprising: 
a UE capability indicates whether the UE is capable of communicating over an unlicensed spectrum (Kim, [0137] a UE supporting LTE-WLAN aggregation (LWA) may be set by an E-UTRAN to perform WLAN measurement) and reporting indicates whether the UE supports Wide Local Area Network (WLAN) measurements (Kim, [0137] a WLAN measurement report may be triggered using an RSSI); 
code for receiving a measurement configuration message including a measurement configuration identifier (Kim, [0143] a UE may receive a WLAN measurement configuration from an LTE serving cell, the WLAN measurement configuration may include at least one of a measurement object, a measurement metric, or a reporting configuration), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points based on the measurement configuration identifier (Kim, [0148] the UE performs WLAN measurement according to network configuration), and 
wherein the measurement configuration identifier further triggers the UE to perform measurements (Kim, [0139] a measurement procedure may be classified according to the cell type, where cells may be divided by type into a serving cell, a listed cell, and a detected cell) for one or more hidden WLAN access points without an association to the measurement configuration identifier (Kim, [0140] a UE may measure and report a serving cell, a listed cell, and a detected cell, in relation to [0139] a detected cell is not listed as a measurement object but may be a cell detected by a UE on a carrier frequency indicated by a measurement object), and 
wherein the network entity is unaware of an existence of the one or more hidden WLAN access points (Kim, [0140] a network may wish to obtain the measurement result of an AP that is not distributed by the operator but is detected by the UE); 
code for receiving a measurement purpose message as a flag within the measurement configuration message Kim, [0144] the measurement object may include at least one of a WLAN frequency list, a WLAN channel list, a WLAN AP ID list, and a WLAN AP group ID list in relation to [0145] the measurement object may include an indicator), wherein the measurement purpose message indicates that the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Kim, [0145] the indicator may indicate whether measurement on a WLAN AP detected by the UE is allowed or whether measurement result reporting on the WLAN AP detected by the UE is allowed or whether measurement and measurement result reporting on the WLAN AP detected by the UE is allowed).
Kim does not expressly disclose code for transmitting a UE capability message and reporting message to a network entity, code for determining, based on the measurement purpose message, that a Wi-Fi radio of the UE is engaged or one or more resources of the UE is engaged; code for performing one or more measurements for the one or more WLAN access points based on the measurement configuration message, the UE being engaged, and the measurement purpose message and in accordance with receiving the measurement configuration message, as evidenced by Belghoul et al. 
Belghoul et al. for example from an analogous field of endeavor (Belghoul et al., [0071] an eNB may have a backhaul connection with an AP, which in turn may provide radio resources to a UE according to a WLAN (Wi-Fi) radio interface, where the cellular and Wi-Fi radio resources may be aggregated using LTE-WLAN Aggregation (LWA) or LTE-WLAN integration with Internet Protocol security tunnel (LWIP), among various possibilities) discloses code for transmitting a UE capability message (Belghoul et al., [0079] an eNB may initially send a UE capability enquiry to a UE served by the eNB and the UE may respond with UE capability information, which may indicate that the UE is capable of aggregation of cellular and Wi-Fi radio resources) and reporting message to a network entity (Belghoul et al., [0079] based on the WLAN information acquisition, the UE may provide a measurement report to the eNB), and 
code for determining, based on the measurement purpose message, that a Wi-Fi radio of the UE is engaged (Belghoul et al., [0079] the eNB may provide a RRC connection reconfiguration message to the UE, which may trigger the UE to attempt to discover any WLANs suitable for radio resource aggregation by the eNB) or one or more resources of the UE is engaged
 code for performing one or more measurements for the one or more WLAN access points based on the measurement configuration message (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation), the UE being engaged, and the measurement purpose message and in accordance with receiving the measurement configuration message (Belghoul et al., [0082] if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine code for transmitting a UE capability message and reporting message to a network entity, code for determining, based on the measurement purpose message, that a Wi-Fi radio of the UE is engaged or one or more resources of the UE is engaged; code for performing one or more measurements for the one or more WLAN access points based on the measurement configuration message, the UE being engaged, and the measurement purpose message and in accordance with receiving the measurement configuration message as taught by Belghoul et al. with the system of Kim in order to provide an RRC Wi-Fi status indication to the eNB (Belghoul et al., [0086]).

Regarding claim 59, Kim discloses an apparatus for wireless communications at a user equipment (UE) (Kim FIG. 12, UE 1210), comprising: a memory (Kim FIG. 12, memory 1212); and a processor coupled to the memory (Kim FIG. 12, processor 1211) and configured to: 
a UE capability indicates whether the UE is capable of communicating over an unlicensed spectrum (Kim, [0137] a UE supporting LTE-WLAN aggregation (LWA) may be set by an E-UTRAN to perform WLAN measurement) and reporting indicates whether the UE supports Wide Local Area Network (WLAN) measurements (Kim, [0137] a WLAN measurement report may be triggered using an RSSI); 
receive a measurement configuration message including a measurement configuration identifier (Kim, [0143] a UE may receive a WLAN measurement configuration from an LTE serving cell, the WLAN measurement configuration may include at least one of a measurement object, a measurement metric, or a reporting configuration), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points based on the measurement configuration identifier (Kim, [0148] the UE performs WLAN measurement according to network configuration), and 
wherein the measurement configuration identifier further triggers the UE to perform measurements (Kim, [0139] a measurement procedure may be classified according to the cell type, where cells may be divided by type into a serving cell, a listed cell, and a detected cell) for one or more hidden WLAN access points without an association to the measurement configuration identifier (Kim, [0140] a UE may measure and report a serving cell, a listed cell, and a detected cell, in relation to [0139] a detected cell is not listed as a measurement object but may be a cell detected by a UE on a carrier frequency indicated by a measurement object), and wherein the network entity is unaware of an existence of the one or more hidden WLAN access points (Kim, [0140] a network may wish to obtain the measurement result of an AP that is not distributed by the operator but is detected by the UE); 
receive a measurement purpose message as a flag within the measurement configuration message (Kim, [0144] the measurement object may include at least one of a WLAN frequency list, a WLAN channel list, a WLAN AP ID list, and a WLAN AP group ID list in relation to [0145] the measurement object may include an indicator), wherein the measurement purpose message indicates that the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Kim, [0145] the indicator may indicate whether measurement on a WLAN AP detected by the UE is allowed or whether measurement result reporting on the WLAN AP detected by the UE is allowed or whether measurement and measurement result reporting on the WLAN AP detected by the UE is allowed); 
perform one or more measurements for the one or more WLAN access points based on the measurement configuration message (Kim, [0148] the UE performs WLAN measurement according to network configuration), and the measurement purpose message, the UE being engaged, and in accordance with receiving the measurement configuration message (Kim, [0149] when the indicator indicates that measurement on the detected WLAN AP is not allowed, the UE may perform WLAN measurement only on the listed WLAN AP and/or the listed WLAN AP group).
Kim does not expressly disclose transmitting a UE capability message and reporting message to a network entity, and determining, based on the measurement purpose message, that a Wi-Fi radio of the UE is engaged or one or more resources of the UE is engaged.
Belghoul et al. for example from an analogous field of endeavor (Belghoul et al., [0071] an eNB may have a backhaul connection with an AP, which in turn may provide radio resources to a UE according to a WLAN (Wi-Fi) radio interface, where the cellular and Wi-Fi radio resources may be aggregated using LTE-WLAN Aggregation (LWA) or LTE-WLAN integration with Internet Protocol security tunnel (LWIP), among various possibilities) discloses transmitting a UE capability message (Belghoul et al., [0079] an eNB may initially send a UE capability enquiry to a UE served by the eNB and the UE may respond with UE capability information, which may indicate that the UE is capable of aggregation of cellular and Wi-Fi radio resources) and reporting message to a network entity (Belghoul et al., [0079] based on the WLAN information acquisition, the UE may provide a measurement report to the eNB), and determining, based on the measurement purpose message, that a Wi-Fi radio of the UE is engaged (Belghoul et al., [0079] the eNB may provide a RRC connection reconfiguration message to the UE, which may trigger the UE to attempt to discover any WLANs suitable for radio resource aggregation by the eNB) or one or more resources of the UE is engaged (Belghoul et al., [0082] once LWA or LWIP is configured, the Wi-Fi interface/chipset in the UE may be under the control of the eNB and may be used exclusively for LTE aggregation and if the UE has a single Wi-Fi interface, this may limit the ability of the UE to perform concurrent Wi-Fi activities such as probing other frequencies as part of Wi-Fi AP scan procedures).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting a UE capability message and reporting message to a network entity, and determining, based on the measurement purpose message, that a Wi-Fi radio of the UE is engaged or one or more resources of the UE is engaged as taught by Belghoul et al. with the system of Kim in order to provide an RRC Wi-Fi status indication to the eNB (Belghoul et al., [0086]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim (US 20180146390 A1) is cited to show a method for reporting a wireless local area network (WLAN) connection status by a terminal in a wireless communication system, where the terminal can receive a WLAN mobility set comprising one or more target access points (AP), the WLAN mobility set may be received to be included in an LTE/WLAN aggregation command message or an LTE/WLAN interworking command message and the UE may attempt to connect to one target AP for offloading a traffic among the one or more target APs, and report a WLAN connection status to a network, which is similar to aspects of the claimed invention.
Nagasaka et al. (US 20170367141 A1) is cited to show a base station in a network supporting a WWAN-WLAN aggregation communication of performing communication with a radio terminal using WWAN communication and the WLAN communication simultaneously, where the base station includes a controller configured to acquire, from a WLAN node, the WLAN measurement information related to the measurement result for the WLAN communication while the WWAN-WLAN aggregation communication is being performed and control the WWAN-WLAN aggregation communication on the basis of the WLAN measurement information, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416